Title: To Alexander Hamilton from John F. Hamtramck, 14 April 1800
From: Hamtramck, John F.
To: Hamilton, Alexander



Sir
Pitts Burgh April the 14th 1800.

The removal of the Quarter Master Stores from Fort Wayne to Detroit Directed by the Quarter Master General without my knowledge, has given rise to a Military Question which is submitted for your Decision thereon.

Whether the Q. M. General can Remove his Stores from one Fort to an other without the Consent or approbation of the principal officer under whom he Serves? I have the honor to be Sir with very great Respect your most obedient and very humble Servent

J F Hamtramck
Maj. Gen. Hamilton


